Citation Nr: 0112422	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  The veteran died in January 1999, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits on appeal.

At the time of the veteran's death, he had an appeal pending 
on the issue of an increased evaluation for a low back 
disability.  Because appeals which are pending at the time of 
death of the appellant must be dismissed, that appeal is no 
longer viable.  38 C.F.R. § 3.1000(a), 20.1302, Landichio 
v.Principi, 4Vet. App. 96 (1993).  Such a claim can, however, 
be the basis for a viable claim for accrued benefits by a 
spouse.  In August 1999, the appellant filed a claim for 
service connection for the cause of the veteran's death.  By 
law, such a claim includes a claim for accrued benefits, 
benefits to which the veteran might have been entitled, but 
which were not paid prior to his death.  38 U.S.C.A. § 5121.  
The RO, however, has not yet considered the claim for accrued 
benefits which is apparently pending.  This matter is 
referred to the RO for appropriate action. 


REMAND

The appellant maintains that she should receive VA benefits 
because the veteran did during his lifetime and told her that 
they would continue.  She has not really advanced any viable 
theory of entitlement under either of the bases for 
eligibility which the RO has considered.  In the May 1999 
rating decision, the RO essentially determined that there was 
no medical evidence of an etiological nexus between the cause 
of the veteran's death and his active military service, and 
therefore the claim was not well-grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran died in January 1999.  The cause of his death was 
certified as ischemic heart disease.  Chronic renal failure 
was noted to be a significant condition contributing to the 
death.  An autopsy was not performed.  At the time of the 
veteran's death service connection was in effect for a below 
the knee amputation of the left leg, rated as 40 percent 
disabling; lumbosacral strain, rated as 20 percent disabling; 
osteomyelitis, rated at a noncompensable level; right lower 
extremity neuropathy, rated as 10 percent disabling; and 
shortening of the left lower leg, rated at a noncompensable 
level.  

The appellant has not contended that any of the disorders 
listed on the veteran's death certificate began in service.  
The Board also notes that service medical records make no 
reference to those conditions, and no medical opinion of 
record relates them to service.  Instead, the appellant's 
theory in support of her claim appears to be that the 
veteran's service-connected amputation of the left leg was a 
significant contributing cause of his heart disease.  The 
Board notes in this regard that ischemic heart disease or 
other cardiovascular disease developing in a veteran who has 
a service-connected amputation of one lower extremity at or 
above the knee, shall be held to be the proximate result of 
the service-connected amputation. See 38 C.F.R. § 3.310(b) 
(2000).  However, the record shows that the veteran's left 
leg amputation was well below the knee.  Therefore, the 
presumption under 38 C.F.R. § 3.310(b) may not be applied.  
Moreover, the medical evidence of record fails to establish 
an etiological link between any disability listed on the 
death certificate as a cause of the veteran's death, and any 
of the veteran's service-connected disabilities.  

However, there is no indication in the record that any VA 
physician has been requested to provide an opinion as to 
whether there is a nexus between the cause of the veteran's 
death, and any service-connected disability.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with both the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In particular, the RO must provide 
the appellant an opportunity to provide pertinent medical 
evidence in support of this claim.  Thereafter, the RO should  
arrange for the updated claims file to be reviewed by a VA 
physician for the purpose of obtaining an opinion as to any 
relationship between the cause of the veteran's death and any 
service-connected disability. 

The Board notes that the veteran's son indicated in 
correspondence of January 1999, prior to his fathers death, 
that his father had been in and out of hospitals since 
February 1998, and was currently in Terre Haute Union 
Hospital, Terre Haute, Indiana.  The veteran's son indicated 
that his father had also been in Methodist Hospital in 
Indianapolis, Indiana; and [Columbia Terre Haute] Regional 
Hospital in Terre Haute, Indiana.  Although the record 
includes private hospital records from Columbia Terre Haute 
Regional Hospital dated in February and March 1998, there may 
be pertinent clinical records proximate to the veteran's 
death that are not of record.  The RO should give the 
appellant an opportunity to identify and submit any further 
medical records which she considers pertinent and which are 
available to her.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

With respect to the claim for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318, such benefits 
shall be paid to a deceased veteran's surviving spouse in the 
same manner as if his death were service connected, assuming 
his death was not caused by his own willful misconduct, if 
(1) he was continuously rated totally disabled for 10 or more 
years immediately preceding death; (2) he was continuously 
rated totally disabled for five or more years immediately 
preceding death if also so rated at the date of discharge; 
(3) he would have been entitled to receive such compensation 
but for clear and unmistakable error in previous final RO or 
Board decisions; or (4) he would have been "hypothetically 
entitled to receive" total disability compensation at the 
time of his death but was not receiving it for some reason.  
38 C.F.R. § 3.22(a).  See Cole v. West, 13 Vet. App. 268, 
278-79 (1999); Marso v. West, 13 Vet. App. 260 (1999); Wingo 
v. West, 11 Vet. App. 307 (1998); Carpenter v. Gober, 11 Vet. 
App. 140 (1998) (creating a new basis for recovery under 
section 1318, allowing appellant to demonstrate that veteran 
could hypothetically have been entitled to receive a 
different decision (ultimately leading to total disability) 
based on then applicable law and the evidence in the claims 
file or in VA custody prior to veteran's death).

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22(a) 
and added other provisions relevant to this claim.  Those 
amendments more specifically defined the phrase "entitled to 
receive."  65 Fed. Reg. 3,388-92 (Jan. 21, 2000) (to be 
codified at 38 C.F.R. § 3.22 (2000).  Where a law or 
regulation changes after the claim has been filed or before 
the administrative process has been concluded, as is the case 
here, the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  DeSousa v. 
Gober, 10 Vet. App. 461 (1997) (VA must fully adjudicate 
claim under old and new versions to determine which is more 
favorable).  

Thus, in light of the above considerations, the appellant is 
entitled to submit argument with regard to such 
"hypothetical" entitlement to a total rating for over 10 
years under 38 U.S.C.A. § 1318, and to have that issue 
adjudicated by the RO.  

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The case is Remanded to the RO for the following actions:

1.  The RO should provide the appellant 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for service connection for the 
cause of the veteran's death, and for 
entitlement to  dependency and indemnity 
compensation (DIC) under the provisions 
of 38 U.S.C.A. § 1318.  The RO should ask 
the appellant to identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom the veteran had received  
treatment pertinent to these claims.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent records 
identified by  her.  The RO should obtain 
copies of all clinical records pertaining 
to treatment of the veteran at any 
identified VA medical facility. 

2.  Upon completion of the above, the RO 
is requested to refer the claims file to 
an appropriate medical authority.  The 
physician is requested review the 
veteran's claims file, including the 
service and post-service medical records.  
Based on a comprehensive review of the 
record, the physician should proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
that a disability which was incurred in or 
as the result of service either caused, 
contributed to or aggravated the reported 
causes of the veteran's death or otherwise 
caused or materially or substantially 
contributed to his death.

The physician should comment on the 
likelihood or probability that the 
veteran's service-connected below the 
knee amputation of the left leg caused or 
contributed to his ischemic heart disease 
or chronic renal failure.  In particular, 
the physician should comment on the 
relationship, if any, between the 
veteran's ischemic heart disease and any 
condition due to his service-connected 
left leg amputation.  The examiner is 
also requested to comment on any other 
risk factors which may have contributed 
to the veteran's ischemic heart disease.  
The report of the file review should 
include a complete rationale for all 
opinions expressed and should be made 
part of the claims file.

3.  Following completion of the above, the 
RO should again review the record and 
adjudicate the claims that are on appeal 
here on the merits.  The RO's adjudication 
should include consideration of the law 
concerning a hypothetically-entitled-to-
receive claim.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

No action is required of the appellant unless and until she 
receives further notice.  The purpose of this remand is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



